Citation Nr: 1827735	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left wrist condition.

3.  Entitlement to service connection for a right wrist condition. 

4.  Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to an initial disability rating in excess of 10 percent for right knee sprain. 

7.  Entitlement to an increased disability rating in excess of 10 percent for left knee strain/sprain (previously evaluated as internal derangement of the left knee with anterior cruciate ligament tear under DC 5259). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to January 2008. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2016. 

The Board remanded these issues in November 2016 for additional development.

The Board also reopened and granted service connection for a psychiatric disorder, manifested by Anxiety Disorder, NOS with subclinical features of Obsessive Compulsive Disorder and Generalized Anxiety, and Depressive Disorder, NOS.  Upon remand, the RO implemented the Board's grant in a June 2017 rating decision.  The RO granted an initial disability rating of 30 percent effective March 29, 2013, and a 50 percent disability rating is assigned from January 24, 2017.

The Veteran filed a notice of disagreement (NOD) with the psychiatric disorder rating in July 2017, after which the RO issued a statement of the case (SOC) in September 2017.  The Veteran perfected his appeal by filing a substantive appeal in September 2017.  In that substantive appeal, the Veteran requested a Board video conference hearing.  At present, that hearing has not yet been held.  Accordingly, the issue is not ripe for final appellate disposition and will be addressed in a future Board decision, if in order.

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

After conducting a further review of this matter, the Board finds that additional evidentiary development is warranted.  

Back, Wrists, & Shoulders

Regarding the claims of service connection, the Board finds that a new VA examination is warranted.  The Board previously remanded these claims for an examination.  Upon remand, an examination was conducted in February 2017.  At present, the VA examination does not fully address all the complex medical questions raised by the service connection issues.  

Most notably, the Board asked the VA examiner to address whether the Veteran's symptoms may represent an undiagnosed illness or a medically unexplained  chronic multi-symptom illness.  The VA examiner concluded as follows:

After the Veteran was examined and his medical records were reviewed he does not have a diagnosable chronic multi-symptom illness, a disease with a clear etiology.  There is no disease or diagnosis associated with his complaints.  His xrays and exam was normal.

The VA examiner reasoned as follows:

Without further comprehensive physical testing, laboratory tests, and/or satisfactory medical evidence within the claim's file record to adequately rule out that a conclusive pathophysiology or understood etiology cannot be made, the [V]eteran's current presentation of symptoms (shoulders, wrists and back pain) cannot reasonably be attributed, with any degree of medical certainty, to an undiagnosed illness or a medically unexplained chronic multi-symptom illness without resorting to mere speculation.  The evidence of record shows, however, that the [V]eteran's current symptoms (shoulders, wrists and back) may or may not be explained by various etiologies, including (insert [sic] etiology, e.g. work injury, age-related, other disease process, acute and transitory disability (viral infection, sports injury, etc.).

The VA examiner went on the state that:  

Based on the above information- His shoulders, back and wrists are less than likely as not related to his military service and Gulf war exposures.  He was never seen or treated in the military for these conditions.  There are no mentioned on his exit physical[.]  He was seen at the [Providence] VAMC in 2008 after his separation and still no mention.

The Board finds three deficiencies in this opinion.  

First, the VA examiner's opinion is somewhat circular.  It states that the Veteran's complaints are not associated with any diagnosed condition, but finds that it is not either an (a) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.  

Essentially, the VA examiner rules out the Veteran's symptoms as either of the first two alternatives, but is vague and unclear as to the third-i.e., what diagnosis is associated with his symptoms.  To this extent, the VA examiner found that "further comprehensive physical testing, laboratory tests, and/or satisfactory medical evidence" would be needed to make this determination.  

It must be clear, from either an examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly here, by indicating that further testing or evidence was needed to answer the questions posed by the Board, the VA examiner's opinion cannot be found to have considered all procurable and assembled data.  Thus, the VA examiner's opinion is incomplete to this extent.  

Second, and relatedly, the VA examiner's opinion is equivocal and conditional.  The VA examiner discussed the need for additional work-up and then cited various other potential etiologies, which "may or may not" explain the Veteran's symptoms.  This type of opinion has little probative value.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (holding that an equivocating opinion is "speculative and of little probative value"). 

Third, and finally, the VA examiner relied on an absence of documented treatment and complaints during service without explaining why, as a medical matter, the Veteran would have sought treatment or complained of the condition during service, or why an absence of treatment (as opposed to symptoms) was otherwise medically significant to resolving the medical question at issue.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  For instance, the VA examiner did not identify any specific instances in the STRs where the Veteran was asked during service whether he had symptoms or where, even if not specifically asked, he was reasonably expected to have reported symptoms.  Thus, it is not clear to the Board why the VA examiner was equating an absence of symptoms during service with affirmative evidence of absence.  See Fountain, 27 Vet. App. at 274 (a medical report stating that the "veteran did not report tinnitus" cannot be considered evidence of a denial of tinnitus during service or after service.).

Aside from these concerns with the VA examination, the Board must also note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has since issued a decision directly relevant here.  In Saunders v. Wilkie, the Federal Circuit explained that the term "disability" for VA purposes refers to a functional impairment, rather than the underlying cause of the impairment.  While a diagnosed condition may result in a disability, the disability itself need not be diagnosed.  Pain is an impairment because it diminishes the body's ability to function, and that pain need not be diagnosed as connected to a current underlying condition to function as an impairment.  Therefore, to establish the presence of a disability, a veteran will need to show that her pain reaches the level of a functional impairment of earning capacity.  The pain need not be tied to physical evidence of a lack of functionality and/or physical evidence of a current disease or injury.  See Saunders, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).

This case is directly relevant here because the evidence does not indicate a current diagnosis for the Veteran's complaints.  Most recently, the February 2017 VA examiner found no evidence of a current disability.  However, for purposes of this remand, it appears that the Veteran's pain may reach the level of a functional impairment of earning capacity.  To this extent, the VA examiner did not give an opinion as to whether the Veteran's pain is related to the complaints of pain during service.  

Knees

Regarding the increased rating claim for the knees, a new VA examination is needed to address the functional limitations during flare-ups.  The Board previously remanded these claims for a new VA examination, which was conducted upon remand in February 2017.  According to the VA examination, the Veteran had flare-ups of pain every month.  The examination was not conducted during a flare-up, and the VA examiner did not estimate the loss of function during flare-ups.  Rather, the VA examiner stated that it would be impossible without resorting to mere speculation to indicate any additional limitation of motion, pain, weakness, and fatigability compared to the VA examination findings, during a flare-up or over a period of time.

In situations where an examination is not conducted after repeated use over time, a VA examiner should estimate functional loss based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced.  Id.  

Accordingly here, upon remand, if the examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp, 29 Vet. App. at 35-36.  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to address the claimed backs, wrists, and shoulders.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and the results of the prior examination.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

In answering this question, it is imperative that the examiner conduct all needed comprehensive physical testing, laboratory testing, and/or other diagnostic testing needed.  

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Regardless of whether a current diagnosis is established, is it at least as likely as not that the Veteran's current symptoms of pain had their onset directly during the his service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that his pain symptoms started during service.  The examiner is asked to explain why this evidence makes it more or less likely that any symptoms or diagnosed condition started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  Schedule the Veteran for a VA examination to assess the severity of the service-connected knee disabilities.

In doing so, if there are flare-ups and the examination is not conducted during a flare-up, the examiner should estimate the functional loss of the flare-ups.  If this cannot be done, it should be explained why that is so.

3.  Finally, readjudicate the appeal.  If the full benefits sought have not been granted, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

